Citation Nr: 0206747	
Decision Date: 06/24/02    Archive Date: 07/03/02

DOCKET NO.  01-01 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased rating for service-connected 
lobectomy, right middle and lower lobes, with bronchitis, 
currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
January 1946.  


This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2000 rating decision by Regional Office 
(RO of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in September 2000, a statement of 
the case was issued in November 2000, and a substantive 
appeal was received in January 2001.

The January 2001 substantive appeal and a March 2002 
statement from the veteran's representative include 
contentions regarding a claim of entitlement to service 
connection for emphysema secondary to the service-connected 
lung disability.  This matter is hereby referred to the RO 
for appropriate action.  

In May 2002, the veteran submitted copies of VA treatment 
records dated in April 2002 directly to the Board.  In a 
statement submitted with those records, the veteran noted 
that he had been diagnosed with diabetes mellitus and he 
thought it might be due to his disability.  This matter is 
also referred to the RO for appropriate action.  

Finally, the Board has considered the April 2002 VA treatment 
records submitted by the veteran in the following decision.  
The Board notes that there is no longer a regulatory 
requirement that the veteran submit a waiver of RO 
consideration of such evidence.  See 67 Fed. Reg. 3099 (Jan. 
23, 2002).  


FINDING OF FACT

The veteran's service-connected lobectomy, right middle and 
lower lobes, with bronchitis is manifested by dyspnea with 
moderate obstruction on cardiopulmonary exercise testing and 
an FEV1 of 51 percent.  



CONCLUSION OF LAW

The criteria for entitlement to a 60 percent evaluation (but 
no higher) for lobectomy, right middle and lower lobes, with 
bronchitis, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 
6844 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulation is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes VA 
examination reports, VA outpatient treatment records, and 
private treatment records.  Significantly, no additional 
pertinent evidence has been identified by the veteran as 
relevant to the issue on appeal.  In a March 2001 letter, the 
RO informed the veteran of the enactment of the VCAA and 
explained the duty to assist.  The RO also informed the 
veteran of what evidence was needed from him and where to 
send such information.  Under these circumstances, no further 
action is necessary to assist the veteran with his claim.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to an increased evaluation of his service-
connected lobectomy.  The discussions in the rating decision, 
statement of the case, and supplemental statement of the case 
have informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefit sought. The 
Board therefore finds that the notice requirements of the new 
law have been met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran or 
his representative for further argument as the Board's 
consideration of the new law and new regulations in the first 
instance does not prejudice the veteran.  See generally 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC No. 16-92 (July 24, 1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

Factual Background

A review of the record demonstrates that in a January 1951 
rating decision, the RO granted entitlement to service 
connection for a lobectomy.  In a March 1968 decision, the 
Board continued a 30 percent evaluation for service-connected 
lobectomy, right middle and lower lobes, with bronchitis.  In 
May 1999, the veteran requested an increased evaluation of 
his service-connected lobectomy.  

VA outpatient treatment records dated from 1996 to 1999 
demonstrate relevant assessments of chronic obstructive 
pulmonary disease.  A January 1997 clinical record noted that 
pulmonary function testing showed mild obstruction with FVC 
of 70 percent.  A February 1999 clinical record noted that 
the veteran's breathing was impaired by allergies.  

Upon VA respiratory examination dated in September 1999, the 
veteran reported increased shortness of breath over the years 
with a worsening cough in the last two to three years.  The 
cough was noted as currently occurring daily and sometimes 
purulent.  It was noted that over the past four months, he 
had been more short of breath and sometimes produced yellow 
sputum.  It was also noted the veteran had poor exercise 
tolerance at the present time.  The veteran was able to walk 
around slowly, but generally needed to rest after any 
walking.  The veteran could barely manage one flight of 
stairs.  The examiner noted there was no marked change in the 
veteran's appetite and no history of asthma.  Current 
treatment was noted as use of an inhaler.  It was reported 
that the veteran was acutely incapacitated requiring bed rest 
about twice a year.  The veteran reported resting on a daily 
basis for two to three hours because of increasing tiredness.  
The examiner noted that the veteran's appetite was not as 
good as it had been in the past, but he did generally enjoy 
food.  The examiner also noted there was no hemoptysis and no 
recent antibiotic treatment.  Physical examination revealed 
the veteran was short of breath on the minor exertion of 
getting undressed.  His respiration at rest was approximately 
24 to 28.  Examination of the chest was negative and there 
were no localizing signs or wheezing.  There was an absence 
of breath sounds on the right side at the site of the middle 
and lower lobectomy.  There was no sign of congestive heart 
failure, no edema, and no jugular venous engorgement.  The 
examiner noted that the veteran had lost some weight over the 
last 12 months.  Diagnoses of status post right middle and 
lower lobectomy, secondary to pulmonary adenoma, and long-
standing emphysema with increasing shortness of breath and 
chronic cough were noted.  The examiner noted that the 
veteran's dyspnea was increasing and markedly interfered with 
normal activities.  The examiner noted that the veteran had 
been scheduled for pulmonary function tests in May 1999, but 
was unable to perform the maneuvers because of frequent 
coughing.  It was noted that the veteran requested that the 
test not be repeated.  

Private treatment records dated in December 1999 demonstrate 
the veteran was evaluated for dyspnea.  It was noted that 
oxygen saturation on room air was 92 percent at rest and 
decreased to 90 percent after walking into the examination 
room.  Pulmonary function tests were significant for a mild 
obstructive restrictive defect.  Flow volume loop was 
consistent with peripheral obstruction.  The pulmonary 
function tests report indicates an FEV1 of 59 percent 
predicted and FEV-1/FVC of 88.  Relevant diagnoses of 
dyspnea, which is probably multifactorial but primarily 
secondary to the 1951 thoracotomy, causing restriction on 
pulmonary function tests, and status post benign right tumor, 
status post thoracotomy, were noted.  The examiner noted the 
veteran did appear to have symptoms of acute bronchitis and 
was becoming more symptomatic.  

A January 2000 addendum to the September 1999 VA examination 
report indicates that it was reasonable to believe that it 
was more likely than not that the veteran's dyspnea was 
secondary to his service-connected condition.  

VA outpatient treatment records dated from 2000 to 2001 
demonstrate continued complaints of shortness of breath.  A 
January 2001 clinical record notes that the veteran's 
respiratory pattern suggested large airway obstruction.  A 
subsequent bronchoscopy was noted as normal with the 
exception of lobectomy.  Treatment records demonstrate the 
veteran was prescribed at least three inhalers.  

In May 2002, the veteran submitted medical evidence dated in 
April 2002 directly to the Board.  VA treatment records dated 
in April 2002 demonstrate that the veteran complained of 
coughing up blood.  The veteran denied any hemoptysis before 
that week.  It was noted that the most likely source of the 
hemoptysis was bronchiectasis or aggressive episodes of 
chronic bronchitis from the central clearing of his lungs.  
It was also noted that the veteran had dyspnea with moderate 
obstruction on cardiopulmonary exercise test.  An FEV1 of 51 
percent was noted.  The veteran was discharged with a 
diagnosis of chronic bronchitis and prescribed antibiotics 
for a period of one week.  A chest x-ray revealed stable 
right lobectomy changes, stable right apical fibrotic 
findings likely representing granulomatous disease, and no 
evidence of acute cardiac or pulmonary disease.  

Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).

The veteran's service-connected lobectomy, right middle and 
lower lobes, with bronchitis is currently evaluated as 30 
percent disabling pursuant to 38 C.F.R. § 4.97, Diagnostic 
Code 6844, which contemplates post-surgical residuals 
(lobectomy, pneumonectomy, etc).  The general rating formula 
for restrictive lung disease (diagnostic codes 6840 through 
6845) provides that a 30 percent disability evaluation is 
warranted for FEV-1 of 56 to 70 percent predicted, or FEV-
1/FVC of 56 to 70 percent, or DLCO (SB) 56 to 65 percent 
predicted.  For FEV-1 of 40 to 55 percent predicted, or FEV-
1/FVC of 40 to 55 percent, or DLCO (SB) of 40 to 55 percent 
predicted, or maximum oxygen consumption of 15 to 20 ml (with 
cardiorespiratory limit), a 60 percent disability evaluation 
is warranted.  A 100 percent disability evaluation is 
warranted for FEV-1 less than 40 percent of predicted value, 
or the ratio of FEV-1FCV is less than 40 percent, or DLCO 
(SB) is less than 40 percent predicted, or maximum exercise 
capacity less than 15 milliliters oxygen consumption (with 
cardiac or respiratory limitation), or cor pulmonale (right 
heart failure), or right ventricular hypertrophy, or 
pulmonary hypertension (shown by Echo or cardiac 
catheterization), or episode(s) of acute respiratory failure, 
or requiring outpatient oxygen therapy.  The Board notes that 
the same rating criteria are used to evaluate chronic 
bronchitis pursuant to 38 C.F.R. § 4.97, Diagnostic Code 
6600. 

When there is a question as to which of two evaluations 
should be applied to a disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.

Following a full and thorough review of the evidence of 
record, the Board concludes that the criteria for a 60 
percent evaluation have been met.  The most recent medical 
evidence demonstrates that the veteran's service-connected 
lobectomy, right middle and lower lobes, with bronchitis is 
manifested by dyspnea with moderate obstruction on 
cardiopulmonary exercise tests as well as incapacitation 
requiring bed rest about twice a year, continued use of 
several inhalers, some loss of appetite with weight loss, and 
recent hemoptysis.  Most importantly, the April 2002 VA 
treatment records report an FEV1 of 51 percent.  The Board 
concludes that this symptomatology more nearly approximates 
to a 60 percent evaluation under Diagnostic Code 6844 as it 
demonstrates an FEV-1 between 40 and 55 percent.

The Board notes that the medical evidence does not 
demonstrate FEV-1 of less than 40 percent of the predicted 
value, a ratio of FEV-1FCV of less than 40 percent, or SLCO 
(SB) of less than 40 percent predicted, maximum exercise 
capacity less than 15 milliliters oxygen consumption, cor 
pulmonale, right ventricular hypertrophy, pulmonary 
hypertension, episodes of acute respiratory failure, or a 
requirement of outpatient oxygen therapy.  Thus, the 
assignment of an evaluation in excess of 60 percent is not 
warranted.  Accordingly, a 60 percent evaluation is warranted 
for service-connected lobectomy, right middle and lower 
lobes, with bronchitis pursuant to 38 C.F.R. § 4.97, 
Diagnostic Code 6844.  In reaching this determination, all 
reasonable doubt has been resolved in the veteran's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Finally, the Board recognizes that the veteran's 
representative has requested a remand of this matter to the 
RO for completion of pulmonary function testing.  However, 
the evidence demonstrates that the veteran was unable to 
complete pulmonary function testing in May 1999 and requested 
at his September 1999 VA examination that the test not be 
rescheduled.  Additionally, a report of private pulmonary 
function testing completed in December 1999 is adequate to 
allow for appellate review at this time.  Thus, the Board 
concludes that a remand of this matter to the RO would serve 
no useful purpose and only result in further delay .  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  



ORDER

Entitlement to a 60 percent evaluation is for lobectomy, 
right middle and lower lobes, with bronchitis, is warranted.  
The appeal is granted to this extent, subject to the 
controlling rules and regulations governing the payment of 
monetary benefits.  


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

